DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: incident light receiving section (Claims 3, 14-15, 19); signal providing section (Claims 3, 14, 19); output control section (Claim 15); a testing section (Claim 18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14-19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 it is unclear from the claim limitations how the light signal providing section provides “a light signal” to the optical measuring instrument. Is the “light signal” an optical signal or an electrical signal, therefore making the claim limitation unclear. Claims 14-19 are rejected because they depend on rejected claim 3.
In claim 20 it is unclear how the light receiver is on the laser beam when the preamble discloses a light source to an incident object which reflects light from the light source. Are the laser beam and reflected beam on the same optical path? Claim limitation needs structural relationships to better define applicant’s invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 14-15, 17-20, 22 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (8,368,876).
Claim 3
 	Johnson et al. (8,368,876) discloses an incident light receiving section (Fig. 2, Ref. 100) that receives incident light (Receiving light pulses from LIDAR Ref. 140); and a light signal providing section (Fig. 2, Ref. 200) that provides a light signal to the optical measuring instrument (Fig. 2, Ref. 140) after a predetermined delay time since the incident light receiving section (Fig. 2, Ref. 100) has received the incident light (Col. 10, lines 21-26), wherein the delay time is approximately equal to the time between emission of the incident light from the light source and reception of the reflected light by the optical measuring instrument (Fig. 2, Ref. 140) in the case of actually using the optical measuring instrument (Col. 10, lines 31-36; It is inherent the time delay is @ equal to the time of incident light since the prior art indicates that the electronic delay unit is variable, therefore allowing the device to be adjusted to different delays therefore reading on the claimed limitation). Johnson et al. (8,368,876) further discloses the optical measuring instrument includes a light receiver (Fig. 2, Ref. 140); the optical testing apparatus provides the light signal directly (can be optical or electrical) to the optical measuring instrument (Fig. 2, Ref. 140) (It is inherent from Fig. 1 that an optical signal goes directly through optical elements Ref. 100, 110 to target 130 and directly to optical measuring instrument Ref. 140, therefore reading on the claimed limitations). 

    PNG
    media_image1.png
    509
    498
    media_image1.png
    Greyscale

Claim 14
 	Johnson et al. (8,368,876) discloses the incident light receiving section (Fig. 2, Ref. 100) is arranged to convert the incident light into an electrical signal, and the light signal providing section (Fig. 2, Ref. 200) is arranged to convert the electrical signal delayed by the delay time into the light signal (Col. 10, lines 21-26).  
Claim 15
 	Johnson et al. (8,368,876) discloses the incident light receiving section (Fig. 2, Ref. 100) is arranged to convert the incident light into an electrical signal, the optical testing apparatus (See Fig. 2) further comprising an output control section (Fig. 2, Ref. 210) that causes the light signal providing section (Fig. 2, Ref. 200) to output the light signal based on the electrical signal after the delay time since the incident light receiving section (Fig. 2, Ref. 100) has received the incident light (Col. 10, lines 21-26).  
Claim 17
 	Johnson et al. (8,368,876) discloses the incident object has a variable reflectance (The switched light pulses pass through a transmissive optical modulator (e.g., 430), or are reflected off a reflective modulator).  
Claim 18
 	Johnson et al. (8,368,876) discloses a testing section (Fig. 4, Ref. 380) that conducts a test on measurements using the optical measuring instrument (Fig. 4, Ref. 140).  
Claim 19
	Johnson et al. (8,368,876) discloses the incident light receiving section is a photodetector (Col. 2, line 57), and the light signal providing section is a laser diode (Col. 2, lines 62-63). 
Claim 20
 	Johnson et al. (8,368,876) discloses a method for testing an optical measuring instrument that provides incident light from a light source (Fig. 2, Ref. 210) to an incident object (Fig. 2, Ref. 130) and receives reflected light due to reflection of the incident light (Fig., 2, Ref. 130) at the incident object (Fig. 2, Ref. 130) and that has a light receiver (Fig. 2, Ref. 100), the optical testing method having receiving incident light (Receiving light pulses from LIDAR Ref. 140); providing a laser beam (Col. 9, lines 60-61) to the optical measuring instrument (Fig. 2, Ref. 140) after a predetermined delay time since the incident light has been received; and arranging the light receiver (Fig. 2, Ref. 140) on the laser beam (It is unclear how the light receiver is on the laser beam, but in view of prior art Fig. 2, the light receiver Ref. 140 is on the laser beam produced from Ref. 100), wherein the delay time is approximately equal to the time between emission of the incident light from the light source (Fig. 2, Ref. 210) and reception of the reflected light by the optical measuring instrument (See Fig. 2 is the optical measuring system) in a case of actually using the optical measuring instrument (Col. 10, lines 31-36; It is inherent the time delay is @ equal to the time of incident light since the prior art indicates that the electronic delay unit is variable, therefore allowing the device to be adjusted to different delays therefore reading on the claimed limitation).
Claim 22	
Johnson et al. (8,368,876) discloses a method for testing an optical measuring instrument that provides incident light from a light source (Fig. 2, Ref. 210) to an incident object (Fig. 2, Ref. 130) and receives reflected light due to reflection of the incident light (Fig., 2, Ref. 130) at the incident object (Fig. 2, Ref. 130) and that has a light receiver (Fig. 2, Ref. 100), the optical testing method having receiving incident light (Receiving light pulses from LIDAR Ref. 140); providing a laser beam (Col. 9, lines 60-61) to the optical measuring instrument (Fig. 2, Ref. 140) after a predetermined delay time since the incident light has been received; wherein the delay time is approximately equal to the time between emission of the incident light from the light source (Fig. 2, Ref. 210) and reception of the reflected light by the optical measuring instrument (See Fig. 2 is the optical measuring system) in a case of actually using the optical measuring instrument (Col. 10, lines 31-36; It is inherent the time delay is @ equal to the time of incident light since the prior art indicates that the electronic delay unit is variable, therefore allowing the device to be adjusted to different delays therefore reading on the claimed limitation). Johnson et al. (8,368,876) further discloses the laser beam travels (Fig. 2, Ref. 100) directly to the optical measuring instrument (Fig. 2, Ref. 140)(Since the claim limitation fails to disclose any structure on how the laser beam travels directly to the optical measuring instrument it is understood under the broadest reasonable interpretation that the prior art of Johnson et al. (8,368,876) clearly discloses the laser beam travels directly from the connector (Ref. 100), through the fiber delay (Ref. 110), to target (Ref. 130) to the detector (Ref. 140)(See Fig. 1)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (8,368,876) in view of CN 109655813 A.
Claims 16
	Johnson et al. (8,368,876) substantially teaches the claimed invention except that it does not show using a variable attenuator. CN 109655813 A shows that it is known to provide a variable attenuator (See Abstract) for a device calibrating a laser rangefinder. It would have been obvious to combine the device of Johnson et al. (8,368,876) with the attenuator of CN 109655813 A before the effective filing date of the claimed invention for the purpose of providing the ability of changing the signal strength, therefore substantially maintaining constant impedance matching.

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. 
On pages 8-9, independent claim 3, applicant respectfully takes the position that the prior art of Johnson et al. (8,368,876) fails to disclose a light signal “directly to” the optical measuring instrument. The office respectfully takes the position that applicants preamble discloses “a light source to an incident object and receives reflected light due to reflection of the incident light at the incident object, an incident light receiving section that receives incident light; and a light signal providing section that provides a light signal to the optical measuring instrument”. It is the office’s view that applicant’s preamble is defining “directly” as a reflection from an incident object, therefore the prior art of Johnson et al. (8,368,876) is clearly “directly” illuminating the target object (Ref. 30) with a light signal and providing a light signal to the measuring instrument (Ref. 40). Therefore, the reference of Johnson et al. (8,368,876) reads on the claimed invention of independent claim 3, claims 14-16, 17-19 are each directly dependent from claim 3 and remain rejected as indicated in the above rejection.
On pages 9-10, independent claim 20, applicant respectfully takes the position that the prior art of Johnson et al. (8,368,876) fails to disclose “arranging the light receiver on the laser beam”. The office respectfully takes the position that the claim limitations fails to define what is meant as “on”. Under the broadest reasonable interruption, a light source coming from Ref. 140 through connector Ref. 100 in “on” the light receiver Ref. 140, 150 in the vertical direction, therefore reading on the claimed limitation. As indicated in the 112b rejection above it is unclear in the claim how the limitations are defining the term “on”. Therefore, Johnson et al. (8,368,876) clearly reads on the claimed invention as indicated in the above rejection.  
On page 12, applicant respectfully takes the position that the official notice is improper. The office takes the position that using a variable attenuator is well known in the art and that prior art CN 109655813 A shows that it is known to be used in the laser rangefinder area as indicted in the above rejection. Claim 16 remains rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 13, 2022